MINISTERIO DE ENERGIA Y MINAS
Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el
Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente
representado por el Director General de Minería Ingeniero Guillermo Shinno Huamani,
identificado con Documento Nacional de Identidad N* 09164217, autorizado por el artículo
13* del Reglamento de la Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N?
082-2002-EF, con domicilio en Av. Las Artes Sur N” 260, San Borja, Lima, a quien en
adelante se denominará el ESTADO; y de la otra parte MINERA SUNSET DEL PERU
S.A.C., identificada con R.U.C. N* 20523785321, con domicilio en Calle Cápac Yupanqui
N? 2766, departamento N* 503, distrito de Lince, Lima, debidamente representada por su
Gerente General señor Jose Luis Abuhadba Carrasco, identificado con D.N.I. N*
10004989, según poder inscrito en los Asientos BO0003 y C00002 de la Partida N?
12388470, del Registro de Personas Jurídicas de la Oficina Registral de Lima de la
Superintendencia Nacional de los Registros Públicos - SUNARP, a quien en adelante se le
denominará “EL INVERSIONISTA”;

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N” 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el
contrato antes mencionado, el mismo que se insertará, conjuntamente con la Resolución
Ministerial N* 373-2011-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 17
de agosto de 2011, que designa al ingeniero Guillermo Shinno Huamaní como Director
General de Minería y la Resolución Ministerial N” 545-2011-MEM/DM, publicada en el
diario oficial El Peruano con fecha 05 de enero de 2012, que aprueba la lista de bienes y
servicios materia del referido contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos
referidos en la cláusula segunda.

Lima, 25 de enero de 2012.

ES

ADO PERUAN

€ NVERSIONISTA
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El Estado Peruano, debidamente representado por el Director General de
Minería (e) del Ministerio de Energía y Minas, Ingeniero Guillermo Shinno Huamanií,
identificado con Documento Nacional de Identidad N* 09164217, autorizado por el artículo
13” del Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF,
a quien en adelante se le denominará “EL ESTADO”; y,

(ii), MINERA SUNSET DEL PERU S.A.C., identificada con R.U.C. N”
20523785321, con domicilio en Calle Cápac Yupanqui N* 2766, departamento N* 503,
distrito de Lince, Lima, debidamente representada por su Gerente General señor Jose Luis
Abuhadba Carrasco, identificado con D.N.I. N” 10004989, según poder inscrito en los
Asientos B00003 y C00002 de la Partida N* 12388470, del Registro de Personas Jurídicas
de la Oficina Registral de Lima de la Superintendencia Nacional de los Registros Públicos -
SUNARP a quien en adelante se le denominará “EL INVERSIONISTA”, en los términos y
condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las Concesiones Mineras
señaladas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto
General a las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad
minera durante la fase de exploración, de fecha 8 de enero de 2002, se estableció que los
titulares de las concesiones mineras tendrán derecho a la devolución definitiva del
Impuesto General a las Ventas e Impuesto de Promoción Municipal que les sean
trasladados o que paguen para la ejecución de sus actividades durante la fase de
exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N” 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, EL
INVERSIONISTA ha solicitado con fecha 21 de julio de 2011 la suscripción del Contrato
de Inversión al que se refiere el artículo 1” de la Ley N* 27623.

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a las Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que
no surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto
en dichas normas.
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:
MINISTERIO DE ENERGIA Y MINAS

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones
señaladas en la cláusula 1.1. por un monto de US $692,100.00 (Seiscientos Noventa y
Dos Mil Cien y 00/100 Dólares Americanos) a ejecutarse desde el mes de enero de 2012
hasta diciembre de 2012.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad
con el Programa de Inversión que se adjunta como Anexo | y que forma parte integrante
del presente contrato y estarán destinadas a la obtención de los bienes y servicios
comprendidos en la lista aprobada por Resolución Ministerial N” 545-2011-MEM/DM,
publicada en el Diario Oficial El Peruano el 05 de enero de 2012, la misma que como
Anexo Il forma parte del presente contrato.

3.2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los
beneficios contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos
establecidos en dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por
lo que cualquier modificación normativa al mismo, posterior al presente contrato, no le
resultará aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de
su ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección
General de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las
normas que regulan la presentación y aprobación de nuevos programas. De ser el caso,
luego de la aprobación de las modificaciones al Programa de Inversión, se procederá a
adecuar el presente contrato mediante addendum,

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo
establecido en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin
que medie el requisito de comunicación previa, las siguientes:

6.1. El inicio de las operaciones productivas con anterioridad al cumplimiento del
«doga - programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
S z, productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2. La extinción de las concesiones mineras a la que se refiere el numeral 1.1 de
la cláusula primera del presente documento.

genio CLÁUSULA SÉTIMA: Arbitraje

3 E

¿0D ñ dardfiiins í : A ; ; á da

S, ¿ Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
ten validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo

en la ciudad de Lima.
MINISTERIO DE ENERGIA Y MINAS

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros,
de los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días
contados a partir del pedido de nombramiento, siendo el tercero nombrado de común
acuerdo por los dos primeros, dentro de los treinta (30) días siguientes al nombramiento
del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo
dispuesto en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas
que lo sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes.
Las notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas.
Cualquier cambio de domicilio deberá notificarse por escrito con una anticipación de diez
(10) días calendario. Las comunicaciones o notificaciones que se cursen antes de tomar
conocimiento del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres
copias de igual tenor, en Lima, a los 25 días del mes de enero de dos mil doce.

jpoese | O jposoz. | Jooess | jporsz | [2L0z 30 3NBM3IOIO Y OYINZ 30 SINOISYANI TVLOL:
[000 [000 [000 +

'so1bas ap soNnas

[EMAIES EJUOJaIa! "JE¡PEJ UQISBAJUNUO) USÁMDUF SOUOPEAUNLIO) Sp SOPINOS

ESPULO JS SeLaJSIS ap SOpIvaS|

eIUaIqUue U9390d e] UO) SOPRUOIE|a SOPAS]

RS

"SOJUAWIedULeo ap UQPOMAsuoo El Á UQPEJOJdXa 9p SOpepinDe sel eJed
soese99u sonsiuuns Á sejeuejeu 'sodinbe “seueumbeu '¡euossad ¡ap apodsues]

LODEIOde sp sepepiape se esed
souesaoeu sodmba Á sojmoIyan “eyeumbeus ap oJanueuy ojuorepuase o sapmtyy|

eJOUI UOPEJO[dXS ep Sapepianoe se] ue ope]
oámba Á eyeumbew ap ugperedas Á oyuornuaueu "ugaoadsu, ap sojpinias|

EJaU UOPeJO(dKS ap SOPEpINIDe Se] e Sopeunsap|
seyoppne Á sejepradsa SO0JUD9) SOJPINSO "ELIOINSUOO 'eLIOSOSE 9P OY9WAS]

ON
8p seIML rep onpjado ¡puosiad jap UDIeIUaLue Á ojualefoje ap opinas

TISUIA VOTO Pp PEPIANaV Y] Y SOPYIMaurA SOJo/Aes s0n0 (a

Ta aba sons SOS ap SSIpUe) OJO JeIOgE] op SoÑesus|

ensnarad Ojo) ESTOS UOPEParO Sp AU Ue ep Top SOROS

ae SÍnpu) sosumbosó As: 1 SOnInoS|

(5820) ap EoJURIOU "SeaJ9e Se1JeJDOJO) "eoUaLIeIboJo, UOIPMASa]
“soobojoJpIy 'sooyeIbesautus 'sooyerbogad aÁnjaur) sootuog¡oab Á sonbojoso]|

so>Isaposb Á soypabodo

'NQISUJANI

W1OL

BBUIN UOISeIOIdX3 ep sauopserado ap sora!

(s sn)

"9'V'S NY3d 130 L3SNNS VYINIAN

ZL0Z 30 3YEM3IDIO Y OYAN3 30 O0OJY3d TV INZIONOASIVHOD
(operiejag uoIsiaau] ap eue1Bouo19 Á ojsandns31d) NOIDVYUO14X3 N3 S3NOISY3ANI 30 NOIONIIMA FU VIAVIDONOYO

LOX3NV
A A

ANEXO II
ió —————  ——_—==—
Sl | Peruano.
.458604 Y NORMAS LEGALES Lima, jueves 5 de enero de 2012
leal DESCRIPCION IN. SERVICIOS )
NACIONAL, al
8 7304.23.00.00 LOS DEMÁS TUBOS DE PERFORACIÓN. a] Servicios de Operaciones de Exploración Minera
«| ano:a000 TRÉpANOS Y CORONAS COM PARTE OPERANTE DE + Topográficos y geodésicos
- Gaolégios y gectácnicos (incluye petrgráficas, mineragráfias,iroógios,restlución
he sar.22010 ROCAS CON PTE OPERAN DEERE. * Kotogramétia, ilgrafis pros, mecánica de oca)

*|s1 8207.13:30.00 BARRRENAS INTEGRALES CON PARTE OPERANTE DEI
CERMET.

112 88207.13.90.00 LOS DEMÁS ÚTILES CON PARTE OPERANTE DE CERMET.|

113 8207.19.10.00 TRÉPANOS Y CORONAS EXCEPTO DE CERMET..

114 8207.19:21.00 BROCAS DIAMANTADAS EXCEPTO DE CERMET.

(15 8207.19:29.00 LAS. DEMÁS. BROCAS EXCEPTO DE CERMET Y
DIAMANTADAS.

116 8207.19.30.00 BARRENAS INTEGRALES.
(47 8207.10.80.00 LOS DEMÁS ÚTILES INTERCAMBIABLES DE PERFORACIÓN
Y SONDEO.

118 8207.90.00.00 LOS DEMÁS ÚTILES INTERCAMBIABLES.
(19 143041.00.00 LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN
AUTOPROPULSADAS.

20 843048.00.00 LAS “DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN
EXCEPTO AUTOPROPULSADAS.

[21 8431.43.10.00 BALANCINES.

la B4314330.00 LAS DEMÁS PARTES DE MÁQUINAS DE SONDEO 0)
PERFORACIÓN DE LAS SUBPARTIDAS 8430.41 U 8430.48

'23 8617.51,00.00 ESTACIONES BASE.

(24 8517.8290.00 LOS DEMÁS APARATOS PARA LA RECEPCIÓN, CONVERSIÓN
Y TRANSMISIÓN O REGENERACIÓN DE VOZ, IMAGEN Ul

126 8623,40.29.00 LOS DEMÁS SOPORTES ÓPTICOS GRABADOS.

(27 870421.40.10 CAMIONETAS PICK.UP DE ENCENDIDO POR COMPRESIÓN.
CON PESO TOTAL CON CARGA MÁXIMA|
INFERIOR O IGUALA 4.537 T.DIESEL.

[a areczacnos AMOS. AUTOMÉNLES PARA SONDEO Ol

[30 9011.10.00.00 MICROSCOPIOS ESTEREOSCOPICOS.

'31 9011.20.00.00 LOS DEMÁS MICROSCOPIOS PARA. FOTOMICROGRAFÍA,|
CINEFOTOMICROGRAFÍA O MOCROPROYECCIÓN.

[32 9012.10.00.00 MICROSCOPIOS, EXCEPTO Los ÓPTICOS
DIFRACTÓGRAFOS.

(34 0014.50.00.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE NAVEGACIÓN
[35 9015.10.00.00 TELEMÉTROS.

[36 9016.20.10.00 TEODOLITOS.

[37 9015202000 TAQUÍMETROS.

[38 9015.20.00.00 NIVELES.

(30 9015.40.10.00 INSTRUMENTOS Y APARATOS DE FOTOGRAMETRÍA,|
ELÉCTRICOS O ELECTRÓNICOS.

lao 201640:90.00 LOS DEMÁS INSTRUMENTOS Y APARATOS DE|
FOTOGRAMETRÍA EXCEPTO ELÉCTRICOS 0|

ls sotsa0.1000 0 DEMÁR INTRUMENTOS V APARATOS EACTRICOS Ol
ELECTRÓNICOS EXCEPTO DE FOTOGRAMETRÍA.

(33 D014.20.00.00 INSTRUMENTOS Y APARATOS PARA NAVEGACIÓN AÉREA O] Í
ESPACIAL [EXCEPTO LAS BRÚJULAS).

y pin

- Servicios de perforación diemanina y de circulación reversa (roto percusiva)

- Servicios seroopográficos

- Servicios de interpretación mulespactral de imbgenes ya sean sateitles o equipos
aerolransportados

- Ensayes de laboratorio (andis de minerales, suelos, agua,
b) Otros Bervicios Vinculados a las Actividades de Exploración Minera
- Seno de alojamiento y akmentación ce pemúnaloperalo del Tula del Proyecto

- Seniclo de asesoria, consultoria, estudios lécnicos especiales y auditorias destinados al
las actividades de exploración minera.

- Serdcioa de diseño, construcción, montaje industtal,elbctico y mecárico, armado y|
e exploración

in a opción, rin y parc e nn ico do |
las actvidaces de exploración minera

- Aquler o arrendamiento financiero de maquinaria, vehiculos y equipos necesarios para
las acvidados de exploración

- Transporia de personal, maquinaria, equipo, matarales y suministros necesarios par las
actividades de exploración y la construcción de campamentos.

- Servicios médicos y hospitalarios.

- Servicios relacionados con a protección ambiental

- Servicios de sistemas e informálica

- Servicios de comunicaciones, incluye comunicación radial, tnlefonía salt!
. Servicios de seguridad indusbial y contraincandios

= Servicios de seguridad y vigilancia de instalaciones y personal operativo,

- Servicios de seguros
- Servicios de rescato, ando
736285-2
RESOLUCIÓN MINISTERIAL
N* 545-2011-MEM/DM

“Lima, 28 de diciembre de 2011

CONSIDERANDO:

Que mediante Decreto Su jupremo N' 082-2002-EF se
e ra Erre
E 2180, us eres la de Ln Minis
a los titulares de la actividad a asc la los de
exploración;

e

Supremo N? 150-2002-EF se aprobó

Que, por
esas
el derecho a la devolución del
e e ein. een NERO

o 2113956, la sico el Mini de bona
encrciin de

cuya adquisición le el derecho de Vemos y sais
Impuesto General a las. En
Municipal, durante h

Que, el Mini a Finanzas,

de Economli
mediano Oncio N272-2011.£F18.01 'de fecha 12 de .
Sube de 201, emitió opinión favorable a la lista de

A da
artículo 99 del Hogian de Organi y FA
ES e

cd exploración, de acuerdo
con el Anexo forma parte integrante de la presente
resolución ministerial, E

Regístrese, comuníquese y publíquese.
JORGE MERINO TAFUR
Ministro de Energía y Minas

ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN
DERECHO A LA DEVOLUCIÓN DEL IGV E IPM

MINERA SUNSET DEL PERÚ S.A.C.

Irusammeza HE NORMAS LEGALES O
probado por Decreto

CaENE (41 [0015.80.10.00|LoS ASTRUAENTOS Y APARATOS ELÉCTRICOS O]
; 7 | [*2|potssos0mo|LOS DEMÁS INSTRUMENTOS Y APARATOS
Sc ANA A [ss[sors902000|PARTES Y ACCESORIOS
1 12508.10.0000 BENTONITA ¡W[90zo00.000o|LOS DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS
12 [3824.90.60.00[ PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE EXCEPTO LAS MÁSCARAS DE PROTECCIÓN SIN
po [pozos (LODOS) 'NIELEMENTO FILTRANTE AMOVIBLE
¡3826.90.80.00 ¿ANTIRRUIDOS DE MATERIA PLÁSTICA 7 [«s[o02720.00.0] 'OTÓMETROS — y]
¡401.10.0000 CALZADO CON PUNTERA METÁLICA DE PROTECCIÓN — | [ESPECTRÓGRAFOS QUE UTILICEN RADIACIONES

[8508.10.00.00 [CASCOS DE SEGURIDAD

sa or? HUEGAS PARA PERFORACIÓN DE ACEROS]
JALEADOS O SIN ALEAR

F (7304.22.00.00|TUBOS DE PERFORACIÓN DE ACERO INOXIDABLE
[8_|7304.23.00.00]LOS DEMÁS TUBOS DE PERFORACIÓN
lo [8207.13:10.00 Y CORONAS CON PARTE OPERANTE DE

[==

(10/8207.13.20.00 [BROCAS CON PARTE OPERANTE DE CERMET
11 [8207.13.30.00/BARRENAS INTEGRALES CON PARTE OPERANTE DEl
ICERMET

[138207.19.10.00] TRÉPANOS Y CORONAS EXCEPTO DE CERMET
[14[s207.19.21.00 DIAMANTADAS EXCEPTO DE CERMET.
[is]ezo7.19.280(LAS DEMÁS BROCAS EXCEFTO DE CERMET Y

116 8207.19.30.00 [BARRENAS INTEGRALES

17|8207.19.50.00|LOS DEMÁS ÚTILES INTERCAMBIABLES DE PEFUNICÓN
[Y SONDEO

[18] 8207.90.00.00/LOS DEMÁS ÚTILES INTERCAMBIABLES
119]3430.41.00.00|LAS DEMÁS MÁQUINAS DE SONDEO O PERFORACIÓN|

[$430.49.00.00/LAS DEMÁS MÁQUINAS DE SONDEO Y PERFORACIÓN
'AUTOPROPULSADAS

(21 |843143.10.00 [BALANCINES
22|843143.90.00/LAS DEMÁS PARTES DE LAS MÁQUINAS DE SONDEO O]
PERFORACIÓN DE LAS SUBPARTIDAS 8430.41 U 8430.49

[23|8517.61.00.00| ESTACIONES BASE
[248517.62.90.00|LOS DEMÁS APARATOS PARA LA RECEPCIÓN, CONVERSIÓN

[Y TRANSMISIÓN O REGENERACIÓN DE VOZ, IMAGEN U|
h [652a.40.22.00|

¡8523.40.29.00 |LOS DEMÁS SOPORTES ÓPTICOS GRABADOS
[8704.21,10.10/CAMIONETAS PICKUP DE ENCENDIDO POR COMPRESIÓN

E

[2a[870520.00.00|CAMIONES
__[PERFORACIÓN

li
1128207.13.90.00/LOS DEMÁS UTILES CON PARTE OPERANTE DE CERMET| -

qe Serios de interpretación multiespectral de imágenes ya sean satltales o
'aerotransportados.

[as[oos0330000|LOS DEMÁS INSTRUMENTOS Y APARATOS PARA MEDIDA]
[O CONTROL DE TENSIÓN, INTENSIDAD, RESISTENCIA Ol
POTENCIA, SIN DISPOSITIVO REGISTRADOR

ll. SERVICIOS

a) Servicios de Operaciones de Exploración Minora:

|» _Topográficos y geodésicos. y

Ñ Pi, mo apart fotografías aéreas, mecánica do

rocas)

: Servicios gecfiscos y gecquímicos (ncluye ensayos).

+ Sendcios de perforación diamanina y de circulación reversa (lo
porcusiv).

_
» Servicios asrotopográficos.

equipos
: Ensayos de laboratorio (análisis de minorales, suelos, agua, pl.)

b) Otros Servicios Vinculados a la Actividad de Exploración Minera:

a ¡Servicio de alojamiento y alimentación del personal operativo del Ttular del
+ Servicio de asesoría, consultoria,

> Servicios de diseño, construcción, montaje Industrial, eléctrico y mecánico,

Servicios médicos y hospitalarios.
Servicios relacionados con la protección ambiental.

458606 % NORMAS LEGALES pl jo dá
==  MPNORMASLEGALES — ————— impessmnnas

+ Servicios de sistemas e informática.
» Servicios de comunicaciones, incluyen comunicación radial, telefonía
* satelital.

+ Servicios de seguridad industrial y contraincendios.
»_ Servicios de seguridad y vigilancia de instalaciones y personal operalvo.
- Servicios de seguros.

RESOLUCIÓN MINISTERIAL
N* 547-2011-MEM/DM

Lima, 28 de diciembre de 2011

VISTO: El Expediente N* 11218711, organizado por
ración Eléctrica Machupicchu S.A.

Penta Mchaelochu Press en e distrito de
upicchu, provincia de Urubamba, imento
de Cusco, in las coordenadas UTM SAD ES que
figuran en el Expediente:

Que, la concesionaria ha acreditado que en el predio
señalado en el considerando que ani , se ha
constituido la servidumbre convencional de acueducto
y obras hidroeléctricas para la Infraestructura de Agua
de la Central Hidroeléctrica Machupicchu, conforme
consta en el Contrato de Coordinación Enprocariól y
Constitución de Servidumbre de la Central Hidroeléctrica
Santa Teresa con los Inversionistas de esta última, con
fecha 23 de febrero de 2011, cuya copia obra en el

Que, el artículo 217% del Reglamento de la
Ley de Concesiones Eléctricas, aprobado por el
Decreto Supremo N* 009-93-EM, establece que
los concesionarios que acrediten la existencia de
servidumbre convencional para el desarrollo de las
actividades eléctricas, pueden solicitar al Ministerio
de Energía y Minás el reconocimiento de la misma,
siendo de aplicación a tal servidumbre convencional
las normas de seguridad establecidas en la Ley de
Concesiones Eléctricas, su Reglamento y en las
normas mm. pertinentes;

ue, se encuentra amparada en lo
dispuesto por el artículo 217" del Reglamento de la Ley
le Concesiones 3

Que, la Dirección General de Electricidad, luego de

con

requisitos les Correspondientes, ha

Con la or General de
Electricidad y del Vice Ministro de Energía;

SE RESUELVE: ,

Articulo 1*.- RECONOCER, a favor de la concesión
definitiva de generación de la Central Hidroeléctrica
Santa Teresa, de la ue es titular Empresa de Generación
Eléca Machupicaa e A: la servidumbre
conven acuedi «obras roeléctricas, con
carácter , para la niraestruciura de Agua de la

mentación técnica y los planos proporcionados por la
empresa, conforme el siguiente cuadro; d +
Cód. Exp. | Descpción dela Area de Servidumbre Propietario
Servidumbre
11218711 [0H Machupicta
Infraestructura — de]
¡Agua el
¡Servidumbre —— delArea:24968.85 8
[acueducto y cbras|Coordenadas UTM (PSAD 56)
[Nroetácticas —— [Vérico Norte Esto

Artículo 2*.- Son de aplicación a la servidumbre
reconocida en el. artículo que antecede, las normas
de seguridad establecidas en la Ley de Concesiones
Eléctricas, su Reglamento y'en las normas técnicas

pertinentes,
Artículo 3". La Resolución entrará an
dl

vigencia a partir del día siguiente de su publicación.
Regístrese, comuníquese y publíquese.

JORGE MERINO TAFUR
Ministro de Energía y Minas

736152-1
Designan Asesores del Despacho del
o

Viceministro de Minas y del
Ministerial .

o
Lima, 2 de enero de 2012
CONSIDERANDO:
a e
del Ministerio Energía y Minas, cargo considerado de

Que, por convenir al servicio de este Ministerio, es
necesario designar al funcionario que desempeñará dicho
